FILED
                            NOT FOR PUBLICATION                              AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10148

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00446-EJG

  v.
                                                  MEMORANDUM *
PEDRO JESUS TREJO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Edward J. Garcia, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Pedro Jesus Trejo appeals from the sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Trejo contends that the district court abused its discretion by imposing a

standard supervised release condition prohibiting him from associating with “any

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
person convicted of a felony unless granted permission to do so by the probation

officer” without making an exception for Trejo’s girlfriend. In light of the record,

and the fact that the restriction may be waived by the probation officer, the district

court did not abuse its discretion by imposing this standard condition. See United

States v. Weber, 451 F.3d 552, 557 (9th Cir. 2006) (supervised release conditions

are reviewed “deferentially, for abuse of discretion”).

      Trejo also contends that the nine-month sentence imposed by the district

court is substantively unreasonable. Contrary to Trejo’s contention, the record

demonstrates that the court did not rely on punishment or rehabilitation as a

“primary basis for [the] revocation sentence.” United States v. Miqbel, 444 F.3d

1173, 1182 (9th Cir. 2006). The mid-Guidelines sentence is reasonable in light of

the need for deterrence and Trejo’s continued breach of trust. See 18 U.S.C.

§ 3583(e); Miqbel, 444 F.3d at 1181-82.

      AFFIRMED.




                                           2                                    11-10148